Citation Nr: 1118335	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-28 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease (DJD) (left knee disability).  



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from March 1980 to June 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Fort Snelling, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for left knee disability rated 10 percent, effective September 5, 2008.   The Veteran's claims file is now in the jurisdiction of the St. Paul, Minnesota RO.    


FINDINGS OF FACT

1. Prior to March 23, 2010 the Veteran's service-connected left knee disability was manifested by symptoms no greater than X-ray confirmed arthritis with less than compensable limitation of flexion and extension; lateral instability or subluxation was not shown.  

2. From March 23, 2010 the Veteran's service-connected left knee disability continues to be manifested by X-ray confirmed arthritis with less than compensable limitation of flexion and extension; in addition slight, but not greater, lateral instability is shown.  


CONCLUSION OF LAW

The Veteran's service-connected left knee disability warrants "staged" ratings of 10 percent prior to March 23, 2010 and an increased 20 percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5003, 5256-5262 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and an April 2010 supplemental SOC readjudicated the matter after the Veteran had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in October 2008 and March 2010.  The examinations are adequate as the examiners expressed familiarity with the history of the Veteran's left knee disability, and conducted thorough examinations of the Veteran, noting all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).   
Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5003.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.

Extension of a leg limited to 5 degrees or less warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71a, Plate II.

In addition, the rating schedule provides for a 10 percent rating for knee disability manifested by slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997). 

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran was seen for various knee complaints in service and, as noted above, the November 2008 rating decision granted service connection for left knee disability rated 10 percent under Code 5003-5261, effective September 5, 2008.    

The Veteran's left knee disability is manifested by X-ray-confirmed arthritis and may be rated under Codes 5257 (for recurrent subluxation or lateral instability), 5003 (for arthritis with less than compensable limitation of motion), 5260 (for limitation of flexion), 5261 (for limitation of extension) or for combinations of Code 5257 and 5003 or 5257 and 5260 and/or 5261.  As the disability is currently rated 10 percent, the focus is on the criteria that would provide for (at least) the next higher (20 percent) rating.  

As there is no evidence of pathology such as ankylosis, dislocated or removed semilunar cartilage, or tibia and fibula involvement, ratings under Codes 5256, 5258, 5259, and 5262 are not for consideration.  

In an October 2008 statement the Veteran noted that he suffered from continuous pain on a daily basis, had difficulty standing and sitting, and could not run.  

On October 2008 VA examination the Veteran reported sharp pain on the outside and medial aspect of the left knee which was affected by weather changes.  He rated the pain as a 2-3/10 going up to a 7/10 with prolonged walking and standing and repetitive bending and stooping.  The Veteran did not use an assistive device.  He denied limitations in lifting or reaching or problems with sitting, standing, and walking, except for pain on prolonged activity.  Examination of the left knee revealed tenderness along the medial joint line and inferior medial aspect of the left patellar region.  There was no effusion, edema, redness, heat, inflammation, abnormal movement, instability, or guarding.  Range of motion testing of the left knee revealed flexion to 125 degrees and extension to 0 degrees without pain.  Flexion and extension strength was noted to be 5/5.  McMurray's test and medial/ lateral collateral ligament testing were normal and Drawer and Lachman's were negative.  The Veteran had a normal gait.  The examiner noted that there were no additional functional limitations including loss of range of motion during flare-ups or secondary to repetitive use, painful motion, weakness, excessive fatigability, or lack of endurance/incoordination.  October 2008 left knee imaging revealed medial compartment narrowing with spurring and sclerosis and associated patellofemoral spurring.  The diagnosis was left knee DJD.        

A November 2008 VA outpatient treatment record notes that the Veteran presented for worsening left knee pain but had been doing well recently.  He reported that walking or heavy lifting in excess of 2 hours caused knee pain (requiring a break) and that his knee was fine in the morning, but that by the end of the day it would be more painful.  He endorsed pain on left knee weight bearing.  He denied swelling, numbness, erythema, weakness, or recent trauma.  Examination of the left knee revealed full range of motion without crepitus.  Ligaments appeared to be intact and there was pain on deviation of the patella and mild pain on supination of the joint.  The diagnosis was osteoarthritis of the left knee.     

On an August 2009 VA Form 9 (substantive appeal) the Veteran related that he suffered from continual incapacitating exacerbations in more than one major joint and partial misalignment of his joints with giving way.  He reported that he was "suffering from more than the degeneration of 'one' joint in his left knee."  He described constant pain and difficulty walking.  He reiterated that there was more than one joint in his left knee that was giving him problems. 

An August 2009 VA Report of Contact notes that the Veteran related that he experienced an increase in knee pain in the 6 months prior, had current pain rated 6/10, noted occasional swelling, felt his left knee was considerably weaker than the right, and noted that his left knee would "give out" while ambulating.  An August 2009 VA outpatient treatment record notes that the Veteran presented for worsening left knee pain in the 2 months prior.  He reported that Tylenol and NSAIDs were not helping his pain.  He worked as a nursing assistant for VA and his pain was usually worse by the end of the day with occasional shooting pain down the back of his leg.  Examination of the left knee revealed negative posterior and anterior Drawer's signs with no swelling.  There was mild tenderness over the medial surface of the joint.  Active and passive range of motion testing was within normal limits.  The assessment was DJD left knee with worsening pain for 2 months prior. 

A September 2009 VA outpatient treatment record notes that the Veteran presented for follow-up of his left knee pain.  He reported that his pain was manageable and at-home physical therapy was helpful.  There was no history of numbness, tingling, or extremity weakness, although he reported that his knee sometimes swelled.  Examination of the left knee revealed "good range of movement" without edema or swelling.  The assessment was DJD left knee with worsening pain for 2 months prior.  The provider noted that a November 2008 X-ray revealed degenerative change in the medial compartment of the left knee.   

A December 2009 VA outpatient treatment record notes that the Veteran had improvement of his left knee DJD pain; he was not taking pain medication, and maintained a good level of physical activity.  

On March 23, 2010 VA examination the Veteran reported constant left knee pain with throbbing along both joint lines and under the knee.  The pain along the medial joint line was characterized as a burning sensation.  The pain below the knee cap was characterized by a feeling of "giving way."  His average pain was rated 7/10 with occasional increase to 9/10.  Aggravating factors included bending to sit or stand, prolonged standing and walking, and lifting light to heavy objects (using proper body mechanics).  Alleviating factors included elevation of the extremity with a pillow under the knee.  The Veteran reported occasional swelling, giving way episodes without falling, frequent popping in the lateral knee, and a feeling that the left knee was weak.  He did not use an assistive device.  He was currently employed as a medical support assistant.  Sitting limitations included a requirement that he sit with the left knee extended with stretching every 30 minutes to minimize knee pain.  He reported experiencing lateral knee pain after 200 yards of walking.  He was able to lift but experienced knee pain carrying objects of 20 pounds or more.  There was minimal effect on the Veteran's current job.  He lived on the second floor of an apartment and experienced knee pain climbing stairs.  He also had difficulty transitioning from a sitting to standing position.  He could no longer run, jump, play basketball or football, or dance.  Examination of the left knee revealed tenderness over the medial and lateral joint lines, without effusion, edema, redness, heat, inflammation, abnormal movement, instability, or guarding of movement.  Crepitus was noted.  Range of motion testing of the left knee revealed flexion to 120 degrees, and 115 degrees on repetition with pain on completion of testing and extension to 0 degrees.  Flexion and extension strength were rated 5/5.  Medial collateral ligament testing was positive at 30 degrees and lateral collateral ligament testing was normal with a firm end point.  Drawer's and Lachman's were negative indicating no cruciate or anterior cruciate ligament pathology.  The examiner reported that there was loss of range of motion with repetitive testing, but no increased pain, fatigue, weakness, lack of endurance or coordination and that no flares were witnessed.  October 2008 X-rays of the left knee revealed degenerative change in the medial compartment.  The diagnosis was left knee degenerative arthritis.  

Prior to March 23, 2010 the Veteran's left knee disability was manifested by X-ray confirmed arthritis with range of motion from 0 degrees extension to 125 degrees flexion.  Accordingly, a compensable rating under Code 5260 (for limitation of flexion) or Code 5261 (for limitation of extension) is not warranted.  Furthermore, testing for instability on October 2008 VA examination was negative (and instability was not otherwise shown).  Consequently, a separate compensable rating under Code 5257 for lateral instability/subluxation was not warranted.  Accordingly, the Veteran's left knee disability was properly rated 10 percent (the maximum) under Code 5003 (for arthritis with some limitation of motion, but to a degree less than compensable under Codes 5260, 5261), and a rating in excess of 10 percent was not warranted.  

March 23, 2010 VA examination found that the Veteran's left knee disability continues to be manifested by X-ray confirmed arthritis with range of motion from 0 degrees extension to 115 degrees flexion.  The Veteran has provided lay statements describing his knee pain and the VA examination thoroughly addressed the DeLuca criteria (which Board has considered).  Even contemplating such further limitations, limitation of left knee flexion and/or extension does not rise to a degree compensable under Codes 5260 or 5261, and an increase in the rating based on the criteria in those Codes is not warranted.  The 10 percent (maximum) rating under Code 5003 remains appropriate.  However, on March 23, 2010 VA examination, left knee medial collateral ligament testing was positive at 30 degrees, suggesting slight (but not greater, particularly in light of the further comment that there was no instability) laxity/instability, warranting a 10 percent (but no higher) separate rating under Code 5257.  In summary, from March 23, 2010 (but not earlier) the Veteran's left knee disability warrants a combined 20 percent rating based on a formulation of 10 percent under Code 5003 combined with 10 percent under Code 5257.  See 38 C.F.R. § 4.25.  

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to the left knee disability not encompassed by the schedular ratings assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the Veteran works as a medical support assistant and has not alleged unemployability due to his service-connected left knee disability.  Hence, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

A "staged" increased rating of 20 percent is granted for the Veteran's left knee disability, effective from March 23, 2010, and subject to the regulations governing payment of monetary awards.    


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


